Rodman, J.
dissenting. I think a State is always under-a moral liability for its debts. Such liability is acknowledged-in our Bill of Rights. In this case it is not denied that the petitioner had, atone time, a just debt which has never-been paid except in the notes of the State, which, although, issued during the war, were not issued bo him at least for the purposes of the war. He does not seem to be tainted, with any illegal complicity. I do not concur, therefore, in, the opinion of the majority of the Court.